Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. The examiner respectfully responds below. The examiner notes that all 112 rejection are dropped due to claim amendment.
Applicant argues that the new claim limitations are not taught. This is not persuasive. Please  see below for mapping of all claim limitations. The use of an aminic antioxidant is taught, specifically in the primary reference. An antioxidant matching the Markush structure of claims 12-13. See p 57. Alkylated diphenylamines such as dinonyl diphenylamine and others are specifically referenced.
The use of the group I base oil is taught in the new claimed amount is taught. The base oil is used in a blend of with a group I brightstock oil. The blend is 67% of the base oil of the invention and 33% of the group I oil.  See table 3 blend 2 on page 9 or blend 4 table 4 page 9. The group I oil is used in the amount of 20 to 90% of the composition, see p 59. The group I base oil has a KV at 100C of 12, see table in example 3 p 75.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The use of both Group I and Group II base oils are taught in the primary reference, and the secondary reference further defines the roles of the base oils. Both prior art are used as lubricating oil compositions in internal combustion engines.
Applicant argues that unexpected results overcome the 103 type rejection.3
The examiner does not agree that unexpected results from the use of an aminic antioxidant exist. The results show an increase of oxidation stability and deposit control from use of an animic antioxidant. This is expected, as antioxidants are used specifically for these purposes. The results do not in detail compare or contrast the use of an aminic antioxidant against any other antioxidant in a similar amount or other aminic antioxidants not stated in the claims.
Assuming arguendo that the results were unexpected they are not commensurate in scope with the examples which would be providing them. Both the amount and type of the aminic antioxidant are not commensurate in scope.
The rejection stands as stated below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivancic et al (US 2016/0115418 A1) and Lok et al (US 2004/0094453 A1)
Regarding claims 1-14, Ivancic teaches a lubricant composition (abstract) for use in gas engine (p 1). The lubricant promotes improved oxidation stability, improved deposit control and improved cleanliness, see p 2-4. The lubricant contains:
A. A base oil or mixture of base oils, see p 22. Group I and II base oils are specifically cited for use. See p 29.
B. The composition has two components which add to the TBN of the composition, one adds at least 3 KOH/g (p 55) and one adds a TBN of 0.25 to 4, see p 39. As such the total TBN of the composition is in the range of 4 to 12.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
C. The amount of sulfated is up to 0.9%, see p 78.
D. An antioxidant matching the Markush structure of claims 12-13. See p 57.
Ivancic does not specifically state the aromatic content of the base oil to be used. It also does not specifically state the use of a Group I and Group II base oils in a specific ratio. It does allow for the use of both a Group I and Group II in a mixture as the collective base oil. Please see above.
Lok teaches a blend of base oil for use in a gas using internal combustion engine. See abstract.
The blend is of a first base oil of the invention. This base oil lubricant has a VI of 100 or more and a sulfur content of 0.3% or less and is composed entirely of saturates. See p 54. As such this may be a group II or group III base oil. 
The base oil is used in a blend of with a group I brightstock oil. The blend is 67% of the base oil of the invention and 33% of the group I oil.  See table 3 blend 2 on page 9 or blend 4 table 4 page 9. The group I oil is used in the amount of 20 to 90% of the composition, see p 59. The group I base oil has a KV at 100C of 12, see table in example 3 p 75.
Also used as a group I oil is Gulf Coast solvent 100 and Exxon America Core 100.  Exxon America core 100 and Exxon HN has an aromatic content in the range of 1-20% and less than 0.4% sulfur.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the base oil combination of Lok in the invention of Ivancic. Ivancic already call for use of such of such base oils and the base oil combination of Lok is an effective lubricant base oil combination for a gas internal combustion engine.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771